 



Exhibit 10.1
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment is made and entered into effective as of January 4, 2008
(the “Effective Date”), between American Medical Systems, Inc., a Delaware
corporation (the “Company”), and Martin J. Emerson (the “Executive”).
R E C I T A L S
     WHEREAS, the Company and the Executive are parties to an Employment
Agreement, dated as of April 26, 2004, as amended by a First Amendment to
Employment Agreement dated as of January 5, 2005 (the “Employment Agreement”);
and
     WHEREAS, the parties hereto desire to amend the Employment Agreement to
reflect certain changes necessary or desirable to comply with the requirements
of Section 409A of the Internal Revenue Code as set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto hereby agree as follows:
A. EMPLOYMENT AGREEMENT AMENDMENTS
     1. Section 6(e) of the Employment Agreement is hereby amended in its
entirety to read as follows:
     “(e) Payments.
(1) In the event that the Executive’s employment terminates for any reason, the
Company shall pay to the Executive all amounts and benefits accrued but unpaid
hereunder through the date of termination in respect of Salary or unreimbursed
expenses, including accrued and unused vacation.
(2) In the event the Executive’s Termination of Employment (defined below) by
the Company without Cause, whether during or upon expiration of the then current
term of this Agreement, then in addition to the amounts specified in the
foregoing clause (1), the Company shall continue to pay the Executive his Salary
(less any applicable withholding or similar taxes) at the rate in effect
hereunder on the date of such termination periodically, in accordance with the
Company’s prevailing payroll practices, for a period of twelve (12) months
following the date of such termination (the ‘Severance Term’).
(3) In the event the Executive is entitled to salary continuation benefits under
clause (2) and if the Executive elects COBRA continuation coverage under the
Company’s group medical and/or dental plans, then for each month of the
Severance Term, the Company will pay or reimburse the Executive an amount equal
to the excess of (A) the portion of the monthly cost for the Executive’s
coverage under the Company’s group health and/or dental plans that was borne by
the Company immediately prior to the Executive’s Termination of

 



--------------------------------------------------------------------------------



 



Employment (subject to the rule for coverage changes discussed below) over
(B) the portion of the monthly cost for the Executive’s coverage under the
Company’s group health and/or dental plans that is borne by the Company during
the Severance Term. If the level of the Executive’s coverage changes during the
Severance Term, as, for example, from single to family coverage or to no
coverage, the amount will be determined as if the new coverage level had been
the level of coverage in effect immediately prior to the Termination of
Employment. The Executive shall be entitled to elect health care continuation
coverage under the Company’s group health and/or dental plans for up to
12 months beyond the end of the 18-month COBRA period if he or she has not
become eligible to participate as an employee in a plan of another employer
providing group health and dental benefits to the Executive and the Executive’s
eligible family members and dependents, which plan does not contain any
exclusion or limitation with respect to any pre-existing condition of the
Executive or any eligible family member or dependent who would otherwise be
covered under the Company’s plan but for this clause. If continuation coverage
is not available to the Executive during any portion of the Severance Term
(other than by reason of his or her failure to elect COBRA continuation coverage
or to pay the required premiums for such coverage), the Company will provide
comparable medical and/or dental benefits pursuant to an alternative
arrangement, such as an individual medical and/or dental insurance contract, and
such alternative benefits will be treated as part of the Company’s health and/or
dental plan. Any reimbursement made under this Section 6(e)(3) shall be made on
or before the last day of the calendar year following the calendar year in which
the expense was incurred.
(4) In addition, during each month of the Severance Term, the Executive shall be
entitled to receive life insurance coverage substantially equivalent to the
coverage Executive had on the day immediately prior to his or her Termination of
Employment, including coverage then in effect for Executive’s spouse and
dependents. Executive shall be required to pay no more for such life insurance
than Executive paid as an active employee immediately before his or her
Termination of Employment. In order to continue life insurance coverage,
Executive must timely elect continuation or the portability option available
under the Company’s group life insurance policy or policies and pay the full
premium for such coverage following Termination of Employment. The Company will
reimburse Executive at least quarterly for the amount by which such life
insurance premium exceeds the amount Executive paid for such coverage as an
active employee immediately prior to his or her Termination of Employment, and
in all events reimbursement shall be made on or before the last day of the
calendar year following the calendar year in which the premium was incurred.

2



--------------------------------------------------------------------------------



 



(5) Further, in the event the Executive’s Termination of Employment without
Cause by reason of the Company having notified the Executive that this Agreement
will not be extended pursuant to Section 2, the Executive shall be entitled to
receive a pro-rated amount of the Bonus in a lump sum based on the Executive’s
period of employment during the calendar year in which such termination occurs
(less any applicable withholding or similar taxes), which Bonus shall be paid
promptly upon termination.
(6) In the event the Executive accepts other employment or engages in his own
business prior to the last date of the Severance Term, the Executive shall
forthwith notify the Company and the Company shall be entitled to set off from
amounts and benefits due the Executive under Section 6(e)(2), (3) and (4) the
amounts paid to and benefits received by the Executive in respect of such other
employment or business activity.
(7) Amounts owed by the Company in respect of the Salary, Bonus or reimbursement
for expenses under the provisions of Section 5 hereof shall, except as otherwise
set forth in this Section 6(e), be paid promptly upon any termination, but not
more than 90 days following such termination.
(8) The payments and benefits to be provided to the Executive as set forth in
this Section 6(e) in the event the Executive’s employment is terminated by the
Company without Cause: (i) shall be lieu of any and all benefits otherwise
provided under any severance pay policy, plan or program maintained from time to
time by the Company for its employees, and (ii) shall not be paid to the extent
that Executive’s employment is terminated following a ‘change in control’ under
circumstances entitling the Executive to benefits under his Change in Control
Severance Agreement.
(9) To the extent the Executive incurs a tax liability (including foreign,
federal, state and local taxes) in connection with the reimbursement under
Section 6(e)(3) and (4) which the Executive would not have incurred had the
Executive been an active employee of the Company participating in the Company’s
group health and dental plans, the Company will make a payment to the Executive
in an amount equal to such tax liability plus an additional amount sufficient to
permit the Executive to retain a net amount after all taxes equal to the initial
tax liability in connection with the benefit. The payment pursuant to this
Section 6(e)(9) will be made within [10] days after the Executive’s remittal of
a written request for payment accompanied by a statement indicating the basis
for and amount of the Executive’s tax liability, but in no event later than
December 31 of the calendar year next following the calendar year in which the
related taxes are remitted to the appropriate taxing authority.

3



--------------------------------------------------------------------------------



 



(10) Notwithstanding the foregoing, if, at the time of his or her Termination of
Employment, the Executive is a ‘specified employee’ (defined below), the Company
will treat the payments due under Section 6(e)(2) as deferred compensation
subject to the requirements of Code Section 409A, and such payments shall be
suspended and not made until the first payroll date after the end of the six
(6) month period following the Executive’s Termination of Employment, or, if
earlier, upon the Executive’s death. The Executive is a ‘Specified Employee’ if
on the date of his or her Termination of Employment he or she is a ‘key
employee’ (defined below), and the Company or any entity that owns 50% or more
of the Company and has stock that is publicly traded on an established
securities market within the meaning of such term under Section 409A(a)(2)(B) of
the Code. For this purpose, Executive is a ‘key employee’ during the 12-month
period beginning on the April 1 immediately following a calendar year, if he or
she was employed by the Company (or any other entity with whom the Company would
be treated as a single employer under Section 414(b) or 414(c) of the Code) and
satisfied, at any time during such preceding calendar year, the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations issued thereunder and disregarding Section 416(i)(5) of the
Code). The Executive will not be treated as a Specified Employee if he or she is
not required to be treated as a Specified Employee under Treasury regulations
issued under Section 409A of the Code.
(11) When used in this Amendment, ‘Termination of Employment’ means a
termination of Executive’s employment relationship with the Company and all
Affiliates or such other change in the Executive’s employment relationship with
the Company and all Affiliates that would be considered a ‘separation from
service’ under Section 409A of the Code. The Executive’s employment relationship
will be treated as remaining intact while the Executive is on a military leave,
a sick leave or other bona fide leave of absence (pursuant to which there is a
reasonable expectation that the Executive will return to perform services for
the Company or an Affiliate) but only if the period of such leave does not
exceed six (6) months, or if longer, so long as the Executive retains a right to
reemployment by the Company or an Affiliate under applicable statute or by
contract, provided, however, where the Executive’s leave is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months and such impairment causes the Executive to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a twenty-nine (29) month period of absence shall be
substituted for such six (6) month period of absence. In all cases, the
Executive’s Termination of Employment must constitute a ‘separation from
service’ under Section 409A of the Code and any ‘separation from service’ under
Section 409A of the Code shall be treated as a Termination of Employment. For
this purpose, ‘Affiliate’ means any entity that, together with the Company, is
treated as a single employer under Code Section 414(b) or (c).”

4



--------------------------------------------------------------------------------



 



     2. Sections 6(f) and (g) of the Employment Agreement are deleted and
Section 6(h) is redesignated as 6(f) and amended and restated to read as
follows:
“(f) Survival of Operative Sections. Upon any termination of the Executive’s
employment, the provisions of Sections 6(e) and 7 through 18 of this Agreement
shall survive to the extent necessary to give effect to the provisions thereof.”
B. MISCELLANEOUS
     1. No Other Amendment. Except as set forth herein, the Employment Agreement
shall remain in full force and effect in accordance with its terms.
     2. Definitions. All capitalized terms that are not defined herein shall be
as defined in the Employment Agreement.
     3. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Facsimile execution and
delivery of this Agreement shall be legal, valid and binding execution and
delivery for all purposes.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

                                          AMERICAN MEDICAL SYSTEMS, INC.
 
                           
Dated:
          By:                
 
                           
 
          Name:                
 
                                        Title:
 
                           
 
                                        EXECUTIVE
 
                           
Dated:
                                                      Martin J. Emerson

5